CULPEPPER, Judge.
Plaintiff seeks damages for personal injuries sustained when the automobile which he was driving was struck from the rear by a truck being driven by defendant’s insured. From a judgment rejecting his demands, plaintiff appealed.
The issue is factual. Essentially, the question is whether plaintiff’s or defendants’ version of the accident is proved.
The accident occurred at the intersection of Louisiana Highway 108 and a Cities Service Refinery entrance road. The highway has two traffic lanes, one east and one west. The plant entrance forms a *894T-intersection, going south. The time was about 3:45 p. m. Shifts were changing at the plant, and traffic was heavy.
Plaintiff’s version of the accident is that he had entered the highway about one mile west of the intersection and was proceeding in the east-bound lane. He says that when he reached a point just east of the entrance to the Cities Service Refinery, the traffic ahead of him stopped. Plaintiff testified he was either stopped or going very slow when he was struck from behind by the large truck driven by the defendant’s insured.
Defendants’ version of the accident is that the truck was leaving the Cities Service Refinery and had stopped at the highway. The driver of a vehicle in the eastbound lane signaled the truck to pull out into a gap in the line of traffic going east. The truck slowly entered the east-bound lane and had moved a few feet, when suddenly the automobile driven by the plaintiff darted into a space immediately in front of the truck and stopped. The truck driver says he was unable to stop in time to avoid the minor collision which occurred.
Plaintiff’s version of the accident is corroborated by a passenger in his vehicle. Defendant’s version is corroborated by a passenger in the truck and by a guard who was in the guardhouse at the plant entrance. The guard is a disinterested witness.
In a written opinion, the district judge discusses the evidence in detail and reaches the following conclusion:
“The cause of this accident was the manner in which LaRocca got out of the line of traffic, when he attempted to get ahead of the truck, then suddenly and abruptly darted in ahead of the truck bringing his vehicle to a sudden stop at such a close proximity to the truck that the driver thereof could not avoid this accident.”
The evidence amply supports the finding of fact of the trial judge.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against plaintiff appellant.
Affirmed.